Citation Nr: 0500883	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  03-24 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

K. H. Berke, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1956 to April 
1976.  He died in July 2002 and the appellant is his 
surviving spouse.  

This claim is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which denied 
entitlement to service connection for the cause of the 
veteran's death.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the appellant's claim so that she is afforded 
every possible consideration.

Potentially relevant records have not been obtained by the 
RO.  Associated with the claims folder are statements from 
Maria Rosiete M. Samson, M.D., Florentino S.B. Torres, M.D., 
Carlos C. Zapatos, M.D. of St. Peter's Family Clinic, Jocelyn 
G. Merced, M.D., and the acting manager of the The Medical 
City.  Actual treatment records, as opposed to summaries, 
from these providers and facilities could prove helpful in 
this claim.  Additionally, it appears that during the 
veteran's lifetime he was treated at St. Luke's Hospital, 
Philippine General Hospital, PAG-ASA Hospital, and by Dr. 
Juliet Feliciano.  On remand, the RO should make arrangements 
to obtain the veteran's complete treatment records.   

The veteran's service medical records show that he was 
treated in April 1971 for stones in his right kidney.  
Subsequent records show diagnosis of staghorn calculus, 
treatment for kidney stones in December 1974, and complaints 
of low back pain in June 1975.  In March 1976, it was noted 
that staghorn calculus did not have symptoms or a history of 
documented infection.  The veteran's service medical records 
also contain findings of elevated blood pressure readings.  

The veteran's death certificate shows that he died in July 
2002 of hypoxemia caused by cardiac failure, with underlying 
causes of hypertensive cardiovascular disease and chronic 
renal failure.  Currently, there are conflicting medical 
opinions of record.  On remand, an additional medical opinion 
should be obtained, as discussed below, with review of the 
complete claims folder, including any additional evidence 
obtained as a result of this remand.

Finally, in November 2002 the appellant stated that the 
veteran removed radiation from ships during active service.  
On remand, the RO should ask that she clarify whether or not 
she is claiming that the veteran's death was related to 
radiation exposure, and if so, undertake any appropriate 
development.

Accordingly, this case is REMANDED for the following actions:

1.  Make arrangements to obtain the veteran's 
complete, actual treatment records, as 
opposed to summaries, from Maria Rosiete M. 
Samson, M.D., Florentino S.B. Torres, M.D., 
Carlos C. Zapatos, M.D. of St. Peter's Family 
Clinic, Jocelyn G. Merced, M.D., The Medical 
City, St. Luke's Hospital, Philippine General 
Hospital, PAG-ASA Hospital, and Dr. Juliet 
Feliciano.  

2.  Once the foregoing development has been 
accomplished to the extent possible, and the 
medical records have been associated with the 
claims file, request that specialists in 
nephrology and cardiovascular medicine review 
the medical records in the claims file, 
including the service medical records, and 
render opinions on the following matters:

(a)  The cardiovascular specialist should 
provide an opinion as to the date of onset 
and etiology of the veteran's hypertensive 
cardiovascular disease.  Is it at least as 
likely as not that hypertensive 
cardiovascular disease and/or hypertension 
had its onset during active service or was 
related to any in-service disease or injury?  
The doctor should discuss the significance of 
the veteran's in-service blood pressure 
readings.

(b)  The kidney specialist should provide an 
opinion as to the date of onset and etiology 
of the veteran's renal disease.  Is it at 
least as likely as not that renal disease had 
its onset during active service or was 
related to any in-service disease or injury, 
including the staghorn calculus, etc.?  If 
so, is it at least as likely as not that 

(i)  renal disease contributed 
substantially or materially to cause the 
veteran's death or had a material 
influence in accelerating death? 

(ii)  renal disease either caused or 
aggravated hypertensive cardiovascular 
disease and/or hypertension.

The doctors should indicate in the reports 
that the claims file was reviewed and must 
provide a comprehensive reports including 
complete rationale for all opinions and 
conclusions reached, citing the objective 
medical findings leading to the conclusions.  

3.  Thereafter, review the claims folder and 
ensure that all of the foregoing development 
has been conducted and completed in full.  
Specific attention is directed to the medical 
report(s).  Ensure that the medical report(s) 
is complete and in full compliance with the 
above directives.  If the report(s) is 
deficient in any manner or fails to provide 
the specific opinions requested, it must be 
returned for correction.  38 C.F.R. § 4.2 
(2004); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  Ask that the appellant clarify whether or 
not she is claiming that the veteran's death 
was related to exposure to ionizing 
radiation, and if so, complete any 
appropriate development.  See 38 C.F.R. 
§ 3.311.

5.  Readjudicate the appellant's claim on 
appeal, with application of all appropriate 
laws and regulations (including 38 C.F.R. 
§ 3.311, if applicable), and consideration of 
any additional information obtained as a 
result of this remand.  Then, if the decision 
with respect to the claim on appeal remains 
adverse to the appellant, she should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of time 
within which to respond thereto.  

Then, the claims folder should be returned to the Board for 
further appellate consideration, if in order.  The appellant 
need take no action until she is so informed.  She has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purposes of this REMAND are to obtain additional information 
and to comply with all due process considerations.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004). 


